



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. A.C., 2012
    ONCA 608

DATE: 20120917

DOCKET: C54148

MacPherson, Armstrong and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

A. C.

Respondent

Gregory J. Tweney, for the appellant

Luis Antonio Monroy, for the respondent

Heard: September 6, 2012

On appeal from the sentence imposed by Justice J. A.
    Thorburn of the Superior Court of Justice on July 15, 2011.

ENDORSEMENT

[1]

The Attorney General applies for leave and, if leave is granted, appeals
    a conditional sentence of imprisonment followed by a period of probation
    imposed upon the respondent, a mature first offender, for an historical sexual
    assault on a teenaged relative. The Attorney General also asks that we increase
    the term of the SOIRA order made by the trial judge to 20 years to accord with
    s. 490.013(2)(b) of the
Criminal Code
.

[2]

The respondent was convicted of sexual assault after a trial before a
    judge of the Superior Court of Justice sitting without a jury. The conduct
    described by the complainant occurred at night when the respondent entered her
    bedroom.  The trial judge found that the sexual assaults included

i.        touching
    the complainant under her shirt;

ii.       attempting
    to kiss her;

iii.      lying
    on top of her; and

iv.      placing
    his penis near her vagina.

The trial judge had a reasonable doubt that the
    respondents penis entered the complaints vagina.

[3]

Before the sentencing judge, Crown counsel sought a penitentiary
    sentence of 3-5 years in length. Counsel for the respondent urged the judge to
    impose a sentence of two years less one day to be served conditionally.
    Pre-sentence custody was not a factor in the sentencing submissions or
    determination.

[4]

The sentencing judge imposed a sentence of imprisonment of two years
    less one day to be served conditionally, to be followed by probation for three
    years and accompanied by several ancillary orders.

[5]

In her reasons for sentence, the trial judge noted the particular
    importance of the sentencing objectives of denunciation and deterrence in
    sexual offences against minors.  She considered several factors in aggravation:

i.        the
    age of the complainant when the offences occurred;

ii.       the
    lasting impact the offence has had on the complainant;

iii.      the
    period of several months during which the offence      occurred; and

iv.      the
    failure of the respondent to seek counselling.

[6]

As mitigating factors, the judge noted:

i.        the
    absence of any prior criminal convictions and of any   misconduct during nearly
    three years of judicial interim    release;

ii.       substantial
    community and family support; and

iii.      a
    lengthy uninterrupted employment history and excellent          work record.

[7]

Counsel for the appellant argues that the sentence imposed by the trial
    judge is demonstrably unfit. He submits that the offence involved repeated acts
    of sexual abuse over a period of several months that culminated in an act of
    attempted sexual intercourse by an adult in a position of trust. In these
    circumstances, he contends, a conditional sentence fails to accord with
    previous decisions of this Court that support the imposition of a penitentiary
    sentence as the appropriate sentencing disposition.

[8]

In this case, the length of the sentence imposed by the trial judge
    coincided with the term proposed as an alternative by the trial Crown and by
    defence counsel. The sentencing judge recognized that the historical nature of
    the respondents offence left open the prospect of service of the sentence in
    the community. She identified the appropriate sentencing objectives, the
    relevant aggravating and mitigating factors, and the principles to be applied
    to determine whether the sentence could be served conditionally.

[9]

The terms of the conditional sentence imposed by the trial judge provide
    for house arrest, subject to the usual exceptions, for the entire length of the
    sentence. Unlike a reformatory term of equivalent length, the respondent will
    be required to serve his entire sentence. The remaining terms of the
    conditional sentence order and of the probation order, include provisions that
    prohibit contact with the complainant and other young persons and require the
    respondent to obtain and continue directed counselling.

[10]

In
    our view, in the circumstances of this case, the sentence imposed reflects no
    error in principle except that, as the parties agree, the period of the SOIRA
    order should be increased to 20 years to accord with s. 490.013(2)(b) of the
Criminal
    Code
.

[11]

For
    these reasons, leave to appeal is granted, but the appeal as to sentence is
    dismissed except for the variation in the term of the SOIRA order.

J. C. MacPherson J.A.

Robert P. Armstrong J.A.

David Watt J.A.


